Citation Nr: 1609371	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  05-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right eye disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Due to the Veteran's place of residence, the appeal was transferred to the RO in New York, New York. 

The Veteran initially requested a hearing before the Board, seated at the RO (Travel Board hearing). The Board scheduled a hearing for January 11, 2011, but the Veteran telephoned VA prior to the hearing to state that he would not attend and wished to cancel the hearing. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this appeal should take into consideration these electronic records (electronic claims file).

The issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The record indicates that numerous other vision treatment evidence has been obtained. Because the Board must consider all evidence in its determination of an appeal, the matter is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding post-service records regarding VA and private treatment for the Veteran's right eye disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

2. After the previous development has been accomplished, provide access of the Veteran's electronic folder to a VA vision examiner to determine if there is any evidence that the Veteran has a vision disorder that is the result of an in-service trauma. If deemed necessary by the RO or the reviewing physician, a further clinical examination should be conducted. 

In reviewing the file, the examiner should note:

a. The November 1986 service treatment record, indicating treatment for allergic conjunctivitis;

b. The September 1987 service treatment record, in which the Veteran reported seeing black spots;

c. The October 1987 service treatment records, indicating treatment for a hordeolum; 

d. The February 1989 service discharge examination report and contemporaneous report of the Veteran's medical history;

e. The April 2004 VA eye examination report;

f. The August 2004 "buddy statement," describing an in-service eye injury;

g. The March 2006 VA eye treatment notation, in which the Veteran was having his eye examined, but refused dilation; 

h. The May 2008 VA eye examination report and medical opinion;

i. The November 2008 statement, in which the Veteran reported that his eye was always running;

j. The April 2009 VA treatment record, in which an examiner diagnosed rule-out allergic conjunctivitis;

k. The VA treatment records, dated 2014 through 2016, indicating VA treatment for xanthelasmas, glaucoma, puffiness in the lower eyelids, intermittent diplopia estropia with accommodative element, inferior fat prolapse, floaters, and questionable proptosis; and

l. The Veteran's remaining lay statements.

After reviewing the electronic claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions:

Is any currently diagnosed right eye disorder related to service or any incident of service, to include an October 1987 right eye injury?

The opinion must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state.

3. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, the issue of service connection for a right eye disorder should again be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


